77 F.3d 467
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Christopher BINDER, Plaintiff-Appellant,v.WASHINGTON GAS-DISTRICT OF COLUMBIA DIVISION, Defendant-Appellee.
No. 95-2946.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 6, 1996.Decided Feb. 21, 1996.

Christopher Binder, Appellant Pro Se.  L. Edward Funk, WASHINGTON GAS LIGHT COMPANY, Washington, D.C., for Appellee.
Before NIEMEYER and LUTTIG, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing his claims under the Racketeering Influenced Corrupt Organizations Act, 18 U.S.C.A. §§ 1961-1968 (West 1984 & Supp.1995), the Sherman Antitrust Act, 15 U.S.C. §§ 1-7 (1988), and the Equal Protection Clause of the Fifth Amendment.   We have reviewed the record and the district court's opinion and find no reversible error.   Accordingly, we affirm on the reasoning of the district court.   Binder v. Washington Gas, No. CA-95-319 (E.D.Va. Oct. 6, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED